Citation Nr: 1428079	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  14-08 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cherry, Counsel





INTRODUCTION

The Veteran served on active duty from November 1951 to November 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran's claims file is currently under the jurisdiction of the VA RO in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the bilateral hearing loss is related to in-service noise exposure.

2.  The evidence is in equipoise as to whether the tinnitus is related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, bilateral hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  Resolving doubt in the Veteran's favor, tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.
 
Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Analysis

The medical evidence shows diagnoses of bilateral hearing loss disability for VA purposes and tinnitus.  Thus, the question is whether his current hearing loss and tinnitus are related to active military service or events therein.  See 38 C.F.R. § 3.303.

With respect to an in-service injury or disease, the Veteran served on active duty in a Marine aircraft unit.  He claims in-service noise exposure from being a parachute rigger in noisy airplanes.  The claimant also reported to an August 2011 VA examiner a history of in-service noise exposure from an explosion.  The Board will concede that the appellant had in-service noise exposure.

Turning to medical nexus, there is conflicting medical nexus evidence on the question of whether the claimed disabilities are related to in-service noise exposure.  While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has declined to adopt a "treating physician rule," which would give preference - i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

The Veteran's treating VA audiologist noted in February 2013 that the Veteran's hearing loss had many of the characteristics of a long-standing noise-induced hearing loss.  The audiologist opined that considering the appellant's account of noise trauma while in the military, it is plausible that the hearing loss was at least in part caused by the noise exposure he experienced while on active duty. 

The August 2011 VA examiner noted that the Veteran was exposed to post-service noise exposure doing construction work using hand tools and not using ear protection as well as a history of hunting post-service.  The examiner indicated that although the current hearing loss exceeds the norms for hearing loss due to aging and that even though the configuration is consistent with noise exposure, the status of the appellant's hearing during service is unknown.  The examiner stated that only whispered voice tests were done during service and that such tests are not reliable indicators of the presence or absence of hearing loss.  The examiner opined that since the claimant reported some post-service noise exposure in addition to military noise exposure, it cannot be determined without speculation whether the current hearing loss and tinnitus began as a result of military noise exposure.

Both the treating audiologist and the VA examiner presented medical evidence attributing the hearing loss to noise exposure.  Given the treating audiologist's opinion and given the fact that the VA examiner would not render an opinion merely because of the presence of some post-service noise exposure as well as the VA examiner's acknowledgement that the Veteran's hearing on separation was unknown because of the unreliability of testing as opposed to his hearing being known due to reliable testing showing no hearing loss, the Board finds that evidence is equipoise as to whether the bilateral hearing loss is related to in-service noise exposure.  Also, for the same reasons as to the VA examiner's rationale, the evidence is in equipoise as to whether the tinnitus is related to in-service noise exposure








ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


